 



EXHIBIT 10.2

STOCK OPTION AGREEMENT

     THIS AGREEMENT is dated as of ___, 20___(the “Date of Grant”) and is made
by and between PFSWEB, INC., a Delaware corporation (hereinafter referred to as
“Company”) and the individual whose name and signature appear on the signature
page hereof (hereinafter referred to as “Holder”):

     WHEREAS, the Company wishes to evidence the issuance to the Holder of the
Options set forth herein, subject to, and in accordance with, the terms and
provisions of the Company’s Stock Option Plan (as amended and/or restated from
time to time, the “Plan”) (the terms of which are hereby incorporated by
reference and made a part of this Agreement); and

     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:

I. DEFINITIONS

     Except as otherwise defined herein, terms defined in the Plan shall have
the same meaning when used herein.

II. GRANT OF OPTION

     2.1 Grant of Option. For good and valuable consideration, effective as of
the Date of Grant, the Company hereby grants to the Holder the option to
purchase any part or all of the number of shares of the Company’s Common Stock,
$.001 par value (the “Common Stock”) set forth on the signature page hereof,
subject to and upon the terms and conditions set forth in the Plan and this
Agreement.

     2.2 Purchase Price. The purchase price per share of the shares of Common
Stock covered by the Option shall be                      ($___) (the “Purchase
Price”), without commission or other charge.

     2.3 Consideration to Company. In consideration of the granting of this
Option by the Company, the Holder agrees to render faithful and efficient
services to the Company, a Parent Corporation or a Subsidiary, with such duties
and responsibilities as the Company shall from time to time prescribe. Nothing
in this Agreement or in the Plan shall confer upon the Holder any right to
continue in the employ of the Company, any Parent Corporation or any Subsidiary
or shall interfere with or restrict in any way the rights of the Company, its
Parent Corporation and its Subsidiaries, which are hereby expressly reserved, to
discharge the Holder at any time for any reason whatsoever, with or without
cause.

     2.4 Adjustments in Option. In the event that the outstanding shares of
Common Stock subject to the Option are increased, decreased, changed into or
exchanged

 



--------------------------------------------------------------------------------



 



for a different number or kind of shares of the Company or other securities of
the Company by reason of merger, consolidation, recapitalization,
reclassification, stock split up, spin-off, stock dividend or combination of
shares or other recapitalization or reorganization, the Committee shall make an
appropriate and equitable adjustment in the number and kind of shares as to
which the Option, or portions thereof then unexercised, shall be exercisable.
Such adjustment in the Option shall be made without change in the total price
applicable to the unexercised portion of the Option (except for any change in
the aggregate price resulting from rounding-off of share quantities or prices)
and with any necessary corresponding adjustment in the Option price per share;
provided, however, that, with respect to Incentive Stock Options, each such
adjustment shall be made in such manner as not to constitute a “modification”
within the meaning of Section 424(h)(3) of the Code. Any such adjustment made by
the Committee shall be final and binding upon the Holder, the Company and all
other interested persons.

     2.5 Incentive Stock Option. Subject to the provisions of Section 7.7 of the
Plan, this Option shall be deemed an “incentive stock option” under the Code
unless otherwise designated as a Non-qualified Option on the signature page
hereof.

III. PERIOD OF EXERCISABILITY

     3.1 Commencement of Exercisability.

          (a) The Option shall vest in installments in accordance with the terms
and provisions of the vesting schedule attached to the signature page hereto and
incorporated herein.

          (b) Except as otherwise set forth in the Plan, no portion of the
Option which is unexercisable at Termination of Employment shall thereafter
become exercisable.

     3.2 Duration of Exercisability. The installments provided for in
Section 3.1 are cumulative. Each such installment which becomes exercisable
pursuant to Section 3.1 shall remain exercisable until it becomes unexercisable
under Section 3.3.

     3.3 Expiration of Option. Subject to the terms and provisions of the Plan,
the Option may not be exercised to any extent by anyone after the first to occur
of the following events:

          (i) The expiration of ten (10) years from the Date of Grant;

          (ii) With respect to an Incentive Stock Option, if the Holder owned
(within the meaning of Section 424(d) of the Code), at the time the Option was
granted, more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company, any Subsidiary or any Parent Corporation, the
expiration of five (5) years from the Date of Grant;

 



--------------------------------------------------------------------------------



 



          (iii) The date of the Holder’s Termination of Employment for any
reason, other than death or disability (within the meaning of Section 22(e)(3)
of the Code), unless the Committee otherwise elects to permit the exercise of
such Option for a period of time thereafter; provided, however (a) such period
of time shall end no later than ten years from the Date of Grant, (b) with
respect to Incentive Stock Options, such period of time shall not exceed three
months from such Termination of Employment and (c) the Committee may make such
elections in such manner as it deems appropriate, which may be non-uniform and
selective, and based upon such factors as it deems relevant;

          (iv) With respect to an Option held by an Holder who is disabled
(within the meaning of Section 22(e)(3) of the Code), the expiration of one year
from the date of the Holder’s Termination of Employment for any reason other
than death, unless the Holder dies within said one-year period;

          (v) The expiration of one year from the date of the Holder’s death
with respect to all Options held by such Holder; and

          (vi) With respect to all Options, and notwithstanding any other
provision contained herein, the date of the Holder’s Termination of Employment
in the event such Termination is for “cause”.

     3.4 Acceleration of Exercisability. In the event of the merger or
consolidation of the Company with or into another corporation, or the
acquisition by another corporation or person of all or substantially all of the
Company’s assets or eighty percent (80%) or more of the Company’s then
outstanding voting stock, or the liquidation or dissolution of the Company, the
Committee may, in its absolute discretion and upon such terms and conditions as
it deems appropriate, provide by resolution, adopted prior to such event, that
at some time prior to the effective date of such event this Option shall be
exercisable as to all the shares covered hereby, notwithstanding that this
Option may not yet have become fully exercisable under Section 3.1(a); provided,
however, that the Committee, in its sole discretion, may forego this
acceleration of exercisability if:

          (i) This Option becomes unexercisable under Section 3.3 prior to said
effective date; or

          (ii) In connection with such an event, provision is made for an
assumption of this Option or a substitution therefor of a new option by an
employer corporation or a parent or subsidiary of such corporation, so that such
assumption or substitution complies with the provisions of Section 424(a) of the
Code.

          The Committee may make such determinations and adopt such rules and
conditions as it, in its absolute discretion, deems appropriate in connection
with such acceleration of exercisability, including, but not by way of
limitation, provisions to ensure that any such acceleration and resulting
exercise shall be conditioned upon the consummation of the contemplated
corporate transaction, and determinations regarding

 



--------------------------------------------------------------------------------



 



whether provisions for assumption or substitution have been made as defined in
clause (ii) above.

     3.5 Limitation on Exercisability. Notwithstanding any other provision of
this Agreement, to the extent that the aggregate fair market value (determined
at the time the Incentive Stock Option is granted) of the shares of the
Company’s stock with respect to which “incentive stock options” (within the
meaning of Section 422 of the Code) are exercisable for the first time by the
Holder during any calendar year (under the Plan and all other incentive stock
option plans of the Company, any Subsidiary and any Parent Corporation) exceeds
$100,000, such Options shall be treated as Non-Qualified Options. For purposes
of this Section, Options shall be taken into account in the order in which they
were granted.

IV. EXERCISE OF OPTION

     4.1 Person Eligible to Exercise. During the lifetime of the Holder, only he
or she may exercise the Option or any portion thereof. After the death of the
Holder, any exercisable portion of the Option may, prior to the time when the
Option becomes unexercisable under Section 3.3, be exercised by his or her
personal representative or by any person empowered to do so under the Holder’s
will or under the then applicable laws of descent and distribution.
Notwithstanding the foregoing, the Committee may, in its sole discretion, permit
the transfer of any Non-Qualified Option, in whole or in part, and the exercise
thereof by any transferee thereof.

     4.2 Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3; provided, however, that each partial exercise shall be for
not less than one-hundred (100) shares (or the minimum installment set forth in
Section 3.1, if a smaller number of shares) and shall be for whole shares only.

     4.3 Manner of Exercise. The Option, or any exercisable portion thereof, may
be exercised solely by delivery to the Secretary or his office of all of the
following (except as otherwise waived by such officer) prior to the time when
the Option or such portion becomes unexercisable under Section 3.3:

          (a) Notice in writing signed by the Holder or the other person then
entitled to exercise the Option or portion, stating that the Option or portion
is thereby exercised, such notice complying with all applicable rules
established by the Committee; and

          (b) (i) Full payment (in cash or by check) for the shares with respect
to which such Option or portion is exercised; or

               (ii) With the consent of the Committee, (A) shares of the
Company’s Common Stock owned by the Holder duly endorsed for transfer to the
Company

 



--------------------------------------------------------------------------------



 



or (B) subject to the requirements of Section 5.4 of the Plan, shares of the
Company’s Common Stock issuable to the Holder upon exercise of the Option, in
each case, with a fair market value (as determined under Section 4.2(b) of the
Plan) on the date of Option exercise equal to the aggregate Option price of the
shares with respect to which such Option or portion is thereby exercised; or

               (iii) With the consent of the Committee, a promissory note duly
executed and delivered by the Holder in the principal amount of the exercise
price thereof, or any portion thereof, in each case upon such terms and
conditions (including without limitation, terms regarding rates of interest,
payment schedule, collateral or other security) as the Committee may establish
in its sole and absolute discretion; or

               (iv) With the consent of the Committee, any combination of the
consideration provided in the foregoing subsections (i), (ii) and (iii);

          (c) A bona fide written representation and agreement, in a form
satisfactory to the Committee, signed by the Holder or other person then
entitled to exercise such Option or portion, stating that the shares of stock
are being acquired for his own account, for investment and without any present
intention of distributing or reselling said shares or any of them except as may
be permitted under the Securities Act and then applicable rules and regulations
thereunder, and that the Holder or other person then entitled to exercise such
Option or portion will indemnify the Company against, and hold it free and
harmless from, any loss, damage, expense or liability resulting to the Company
if any sale or distribution of the shares by such person is contrary to the
representation and agreement referred to above. The Committee may, in its
absolute discretion, take whatever additional actions it deems appropriate to
insure the observance and performance of such representation and agreement and
to effect compliance with the Securities Act and any other federal or state
securities laws or regulations. Without limiting the generality of the
foregoing, the Committee may require an opinion of counsel acceptable to it to
the effect that any subsequent transfer of shares acquired upon exercise of an
Option does not violate the Securities Act, and may issue stop-transfer orders
covering such shares. Share certificates evidencing stock issued on exercise of
this Option shall bear an appropriate legend referring to the provisions of this
subsection (c) and the agreements herein. The written representation and
agreement referred to in the first sentence of this subsection (c) shall,
however, not be required if the shares to be issued pursuant to such exercise
have been registered under the Securities Act, and such registration is then
effective in respect of such shares; and

          (d) Full payment to the Company (or other employer corporation) of all
amounts which, under federal, state or local tax law, it is required to withhold
upon exercise of the Option; provided, however, with the consent of the
Committee, any combination of the consideration provided in the foregoing
subsections (i), (ii) and (iii) of the preceding paragraph (b) may be used to
make all or part of such payment; and

 



--------------------------------------------------------------------------------



 



          (e) In the event the Option or portion shall be exercised pursuant to
Section 4.1 by any person or persons other than the Holder, appropriate proof of
the right of such person or persons to exercise the Option.

     4.4 Conditions to Issuance of Stock Certificates. The shares of stock
deliverable upon the exercise of the Option, or any portion thereof, may be
either previously authorized but unissued shares or issued shares which have
then been reacquired by the Company. Such shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any
certificate or certificates for shares of stock purchased upon the exercise of
the Option or portion thereof prior to fulfillment of all of the following
conditions (except as otherwise waived by the Committee):

          (a) The admission of such shares to listing on all stock exchanges on
which such class of stock is then listed; and

          (b) The completion of any registration or other qualification of such
shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Committee shall, in its absolute discretion, deem necessary or
advisable; and

          (c) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and

          (d) The payment to the Company (or other employer corporation) of all
amounts which, under federal, state or local tax law, it is required to withhold
upon exercise of the Option; and

          (e) The lapse of such reasonable period of time following the exercise
of the Option as the Committee may from time to time establish for reasons of
administrative convenience.

     4.5 Rights as a Shareholder. The holder of the Option shall not be, nor
have any of the rights or privileges of, a shareholder of the Company in respect
of any shares purchasable upon the exercise of any part of the Option unless and
until certificates representing such shares shall have been issued by the
Company to such holder.

V. OTHER PROVISIONS

     5.1 Administration. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. All actions taken and all interpretations
and determinations made by the Committee in good faith shall be final and
binding upon the Holder, the Company and all other interested persons. No member
of the Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Option.

 



--------------------------------------------------------------------------------



 



     5.2 Option not Transferable. Neither the Option nor any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of the Holder or his successors in interest or shall be subject to disposition
by transfer, alienation, anticipation, pledge, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment of any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition
thereof shall be null and void and of no effect; provided, however, that this
Section 5.2 shall not prevent transfers by will or by the applicable laws of
descent and distribution. Notwithstanding the foregoing, the Committee may, in
its discretion, permit the holder of any Non-Qualified Option to transfer such
Option, or any portion thereof, to such holder’s spouse, lineal descendent or
trust established for the benefit thereof or any other person or entity.

     5.3 Shares to be Reserved. The Company shall at all times during the term
of the Option reserve and keep available such number of shares of stock as will
be sufficient to satisfy the requirements of this Agreement.

     5.4 Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Holder shall be addressed to him or her at the address
given beneath his or her signature hereto. By a notice given pursuant to this
Section 5.4, either party may hereafter designate a different address for
notices to be given to such party. Any notice which is required to be given to
the Holder shall, if the Holder is then deceased, be given to the Holder’s
personal representative if such representative has previously informed the
Company of his status and address by written notice under this Section 5.4. Any
notice shall be deemed duly given upon receipt and shall be delivered by hand,
reputable overnight courier or deposited (with postage prepaid) in a post office
or branch post office regularly maintained by the United States Postal Service.

     5.5 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

     5.6 Terms of the Plan. All of the terms and provisions of the Plan are
incorporated herein by reference as if fully set forth at length herein, and the
Holder acknowledges receipt and review of the Plan. In the event of any conflict
or inconsistency between the Plan and the terms set forth herein, the same shall
be determined and interpreted by the Committee, whose determination and
interpretation shall be final and binding in all respects and upon all
interested persons.

     5.7 Notification of Disposition. The Holder shall give prompt notice to the
Company of any disposition or other transfer of any shares of stock acquired
upon exercise of this Option if such disposition or transfer is made (a) within
two (2) years from the date of grant of the Option with respect to such shares
so exercised or (b) within one (1) year after the exercise of the Option with
respect to such shares. Such notice shall specify the date of such disposition
or other transfer and the amount realized, in cash, other property, assumption
of indebtedness or other consideration, by the Holder in such disposition or
other transfer.

***********

 